Citation Nr: 1742154	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  10-14 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 1985 and from October 1986 to May 1991.

This matter has an extensive procedural history.  Relevantly, the Board denied service connection for a back disorder in June 2015.  The Veteran timely appealed to the Veterans Claims Court and a Joint Motion for Remand (JMR) was granted by the Court Clerk in May 2016.  In July 2017, the Board remanded to obtain outstanding service records and a medical opinion consistent with the terms of the JMR.  As discussed below, the service record was associated with the claims file and an adequate medical opinion was obtained; thus, no further development is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The Veteran's April 1977, September 1976, March 1981, November 1985, September 1986, September 1990, and May 1991 medical examinations show a normal spine and he denied back pain in his April 1977, September 1976, March 1981, November 1985, September 1986, and September 1990 Reports of Medical History.  

2. Post-service medical records show that the Veteran had normal spine X-rays in October 1994, three years after separation from service.  He was not diagnosed with degenerative disc disease and spinal stenosis until December 2005, 14 years after separation from service. 

3.  A current back disorder is not causally or etiologically related to service.   


CONCLUSION OF LAW

A back disorder was not incurred in service.  38 U.S.C.A. §§1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted directly as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may be granted on a presumptive basis: (i) where a chronic disease or injury is shown in service and subsequent manifestations of the same disease or injury is shown at a later date unless clearly attributable to an intercurrent cause under 38 C.F.R. § 3.309(a); or (ii) where a condition is noted in service but is not chronic or where chronicity may be legitimately question and there are continuity of symptomatology but only for specific chronic diseases listed in 38 C.F.R. § 3.309(a); or (iii) with certain chronic diseases listed in 38 C.F.R. §§ 3.307, 3.309(a) by showing that the disorder manifested itself to a degree of 10 percent or more within one year from the date of separation from service.

Service connection may also be warranted on a secondary basis for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has a back disorder that is related to two in-service events.  First, in July 2010, he stated that in the late 1980s or in 1990, while stationed on the U.S.S. Barney, he was treated at Naval Air Station Oceana (NASO) for back pain that radiated down his arm.  Second, in May 2015, he stated that he fell off a ladder in July or August of 1977 and experienced pain the next day.  He was treated with muscle relaxers which he stated "must have worked."  

VA and SSA records show that he has been diagnosed with degenerative disc disease with spinal stenosis by VA in December 2005 and February 2006.  Neither degenerative disc disease nor spinal stenosis is listed under 38 C.F.R. § 3.309; accordingly, a presumptive service connection analysis is not warranted.

Service treatment records from his first period of service appear to be complete and contain detailed treatment records for various illnesses and injuries.  The records do not, however, document treatment for a back injury or ladder accident.  Moreover, separation examinations from April 1977, September 1976, March 1981, November 1985, and September 1986 document normal back evaluations.  The Veteran also denied back pain and did not report any back issues on the correlating Reports of Medical History.  Records from January 1990 do show that he reported climbing a ladder and experiencing knee pain when he reached the top rung.  There were no complaints related to his back.   

Service treatment records from his second period of service appear to be complete and show that the Veteran presented to the NASO treatment facility in March 1989 with complaints of left scapular pain radiating down his left arm and into his neck.  X-ray results were within normal limits and neurological and sensory tests were normal.  It was assessed as a rhomboid muscle strain and treated with Flexeril and Motrin.  He followed up the next day with military sick call, and emphasized arm and neck pain.  It was also noted that he had a history of bronchospasm.  The impression was probable MS pain, bronchospasm, obesity, and smoker.  

Despite subsequent sick call visits for other illness and injuries, the treatment records do not show other complaints related to the back.  The Veteran underwent a reenlistment examination in September 1990 and a separation examination in May 1991, both which revealed a normal spine.  Importantly, he denied recurrent back pain on his September 1990 Report of Medical History and indicated he was in "good health" and taking no medications.  

The service treatment records thus do not show an in-service traumatic injury to the back, consistent complaints of back pain in service, nor a back disorder or reports of back pain at separation. 

Post-service medical records are negative for a diagnosis of a back disorder until diagnostic testing showed degenerative disc disease and spinal stenosis in December 2005, approximately 24 years after separation.  While the Veteran reported treatment for a post-service back injury in 1992 at a private hospital, the hospital's records only showed a complaint of low back pain in October 1994, three years after service.  An X-ray was ordered for the back and revealed intervertebral spaces of average width and a normal spine.  Notably, when he was subsequently diagnosed with degenerative disc disease and spinal stenosis, diagnostic testing showed a relatively narrow spinal canal and bulging discs.

Additionally, the Veteran has been afforded several VA examinations and medical opinions to assist in determining the relationship, if any, between service and his current back disorder.  In the June 2014 examination, he reported experiencing a post-service back injury, for which he sought treatment, as demonstrated by the October 1994 private treatment record.  The examiner determined that the spinal stenosis was more than likely related to this post-service injury.  While the incident was referenced as occurring in 1992, the hospital only had records for the Veteran from 1994.  

In January 2015, the Board remanded for an addendum medical opinion that addressed the Veteran's contentions that he has had back pain since service.  The addendum opinion did not comply with this instruction and the Board did not rely on it, or the June 2014 opinion, in making its decision.  

In July 2016, the Board remanded for another examination to assess the relationship, if any, between service and the current back disorder and explicitly instructed the examiner to discuss the credibility of the Veteran's statements.  In September 2015, after examination and review of the medical records, the examiner opined that it was less likely than not that the spinal stenosis had its onset in service or was otherwise etiologically related to service.   He relied on the lack of back problems noted in the September 1990 and May 1991 examination reports and the normal lumbar spine X-rays from October 1994.   

The examiner additionally opined in November 2016 that he did not find the Veteran's lay statements that he experienced back pain since service credible because the separation examinations were normal and he did not report back problems at separation.  To the extent the examiner opined on the Veteran's credibility, the Board did not rely on the opinion as such an assessment is within the Board's purview. 

The Board finds that the September 2015 and November 2016 opinions are adequate, probative, and comply with the July 2016 remand.  First, the examiner reviewed the service treatment records, including the available March 1989 medical record, and relied on the Veteran's normal separation examinations, normal Report of Medical History, and normal post-service X-rays in forming his opinion.  The examiner also addressed the Veteran's lay contentions that he had experienced back pain since service and determined that the contemporaneous service treatment records, which included his own reports of medical history, to be more probative in determining the existence of back complaints. 

Finally, the previous opinions emphasized the importance of the Veteran's statements because it was unclear whether he had been treated in service for back pain.  As discussed previously, however, the service treatment records are complete and were reviewed by the examiner.  Further, a remand is not necessary for the examiner to explicitly address the March 1989 treatment record because he relied on the lack of back issues noted at separation from service and normal back X-rays post-service in forming his conclusion.  Another remand would serve no useful purpose. 

In sum, the Veteran's service records document one episode of a rhomboid muscle strain in service, which resolved by the time of separation from service as demonstrated by the Veteran's Report of Medical History and separation examinations.  Post-service records show a normal spine three years after separation from service and do not show treatment for the current back disorder until 2005, more than two decades after separation from service.  Competent nexus opinions associated with the claims file also weigh against the claims.  

To the extent the Veteran contends he experienced back pain since service, including due to the undocumented 1977 injury, these contentions are assigned less probative value.  He denied back pain in his April 1977, September 1976, March 1981, November 1985, September 1986, and September 1990 Reports of Medical History and his April 1977, September 1976, March 1981, November 1985, September 1986, September 1990, and May 1991 medical examinations show a normal spine.  

In the June 2014 examination, the Veteran related his back pain to a post-service injury.  In the SSA records, he did not relate to the SSA examiners that his back problems began in active service.  Instead, he stated that they started around 2006, and became disabling, along with other conditions, in 2008.  In light of the contradictory nature of his statements and conflicting contemporaneous medical records, his contentions are given less probative weight.   Moreover, as a lay person, he is not competent to opine that his current back disorder is related to any in-service injury or event, particularly in light of the extensive period of time between service and diagnosis. 

For the foregoing reasons, service connection for a back disorder is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  

Finally, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In a July 2010 statement, the Veteran alleged he sought treatment for back pain that was radiating down his arm at the NASO in the late 1980s.  He further alleged in June 2017 that he obtained a copy of his treatment record and associated it with his service records.  While the records for this visit were previously assumed missing, the Board has determined that they are already part of the available service treatment records.  

Specifically, a March 1989 NASO treatment facility record documents that the Veteran was treated for complaints of left scapular pain that radiated down his left arm and into his neck.  This is clearly the medical record he referenced in his July 2010 and June 2017 statements and the Board finds that no further action is necessary. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a back disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


